Case 2:19-bk-21271-SK   Doc 4 Filed 09/24/19 Entered 09/24/19 12:32:36   Desc
                         Main Document    Page 1 of 6
Case 2:19-bk-21271-SK   Doc 4 Filed 09/24/19 Entered 09/24/19 12:32:36   Desc
                         Main Document    Page 2 of 6
Case 2:19-bk-21271-SK   Doc 4 Filed 09/24/19 Entered 09/24/19 12:32:36   Desc
                         Main Document    Page 3 of 6
Case 2:19-bk-21271-SK   Doc 4 Filed 09/24/19 Entered 09/24/19 12:32:36   Desc
                         Main Document    Page 4 of 6
Case 2:19-bk-21271-SK   Doc 4 Filed 09/24/19 Entered 09/24/19 12:32:36   Desc
                         Main Document    Page 5 of 6
Case 2:19-bk-21271-SK   Doc 4 Filed 09/24/19 Entered 09/24/19 12:32:36   Desc
                         Main Document    Page 6 of 6
